     Case 3:17-cv-01112-JLS-NLS Document 151 Filed 12/09/19 PageID.7722 Page 1 of 1


 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    SYLVESTER OWINO and JONATHAN                       Case No.: 17-CV-1112 JLS (NLS)
      GOMEZ, on behalf of themselves and all
12
      others similarly situated,                         ORDER CHANGING HEARING
13                                     Plaintiffs,       TIME
14    v.                                                 (ECF Nos. 84, 97, 117, 128)
15
      CORECIVIC, INC., a Maryland
16    corporation,
17                                   Defendant.
18
19          Presently before the Court are Plaintiffs’ Motions for Class Certification (ECF No.
20    84), Partial Summary Judgment (ECF No. 97), and to Exclude Evidence from Class
21    Certification Decision (ECF No. 128) and Defendant’s Motion for Judgment on the
22    Pleadings (ECF No. 117) (all together, the “Motions”), which are set to be heard on
23    December 19, 2019, at 2:30 p.m. See ECF No. 143. To accommodate its calendar, the
24    Court CHANGES the hearing on the Motions to 1:30 p.m. on December 19, 2019.
25          IT IS SO ORDERED.
26    Dated: December 9, 2019
27
28

                                                     1
                                                                                 17-CV-1112 JLS (NLS)
